Title: From George Washington to the Pennsylvania Council of Safety, 17 December 1776
From: Washington, George
To: Pennsylvania Council of Safety

 

Gentn
Head Quarters Bucks County [Pa.] 17th Decemr 1776.

Since I wrote to you yesterday, I have received Information that the Enemy are still moving downwards, and by their making Fascines, they either have not yet laid aside their Designs upon Philada, or they mean to quarter in the small Towns along the River, in which Case I suppose they would throw up small Works to prevent a surprize. In either Case, if there are any Artillery or Stores at Billingsport, they should be immediately removed, as I find, from a late Letter from you that you have not a sufficient Force to protect the Works that have been erected. I am Gentlemen with the greatest Respect.
